DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 recites the limitation "the graphically pronounced one or more feature images" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.
There are no previously recited “graphically pronounced one or more feature images” in the parent claim as the avatar which is generated merely has pronounced features but this does not mean that the feature images previously claimed have had their features pronounced necessarily.  Thus is it unclear if the claims erroneously refer to the wrong parent claim or if they refer to an element which is meant to be previously recited or if the claim should simply delete “the” and more broadly recite merging the primary canvas with graphically pronounced feature images in some manner.  In the interest of compact prosecution, the Examiner will interpret the claim as if “the” is deleted which would render the claims definite. Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “touch-enabled keyboard interface” has no antecedent basis in the Specification with regard to any “input device” responsible for “rendering”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wen et al1 (“Wen”).
Regarding claim 1, Wen teaches a system for automatic generation of an avatar of a user (note that “automatic” is not repeated in the body of the claim and thus is given no more meaning than as used in the preamble whereby the steps below taken by a computer performing the steps is considered to comprise such automatic generation of an avatar as defined by the following functioning components of the system; see Wen, paragraphs 0013-0021 and figures 1-2 teaching “face cartooning system 100” and “computing device 102, such as a computer or other device that includes processor, memory, and data storage, etc., hosts an exemplary cartooning engine 104” where such system automatically generates avatars of a user as explained below ), the system comprising:
an electronic device (601) comprising an input device, at least one processor (602), a memory unit (606) operably and communicatively coupled to the at least one processor (602), and a display unit (603) (see Wen, paragraphs 0013-0021 and figures 1-2 teaching “face cartooning system 100” and “computing device 102, such as a computer or other device that includes processor, memory, and data storage, etc., hosts an exemplary cartooning engine 104” and as seen in figure 1 has a display as can be seen); and
an avatar generation engine (607) operably coupled to the at least one processor (602), and an application deployed on the electronic device (601), wherein the avatar generation engine (607) is configured to (see Wen, paragraphs 0013-0021 and figures 1-2 teaching “face cartooning system 100” and “computing device 102, such as a computer or other device that includes processor, memory, and data storage, etc., hosts an exemplary cartooning engine 104” such that this cartooning engine is an avatar generation engine coupled to the processor and an application deployed on the computer electronic device and is configured to perform the steps as explained below):
segment an input image of the user (note that “segment” is a broad term even as recognized as a term of art and as recited does not specifically define the particular type of segmentation nor specifically what the image is segmented into and thus such segmenting of an input image of the user comprises any function that segments or otherwise divides the input image of the user where such segments are at least recognized as such divisions or portions or segments by the computer; see Wen, paragraphs 0025-0026 teaching “to detect and locate a face in the original image 106” and “may use conventional face detection techniques, or alternatively may use a simple user interaction, such as dragging a rectangle with a computer mouse to frame or designate the subject face in the original image 106” such that here the detection and locating of the face region in input image 106 of the user segments the subject face in the original image 106 which is then provided to the next stage );
extract a frontal image from the input image based on the segmentation of the input image (note that a frontal image as recited from the input image is interpreted to mean some collection of connected pixels from the actual input image making these extracted pixels a frontal image so long as what is extracted is considered frontal in some manner such that the front of something is imaged, though note that frontal is used without reference to anything else meaning that this could simply mean the image is taken from in front of a camera or could mean that the front of a head is extracted which could include a face region for example; in light of this see Wen, paragraphs 0027-0028, where the facial region is segmented as above and then “the head cropper 214 delimits the portrayed head 304 (including associated hair, etc.) from the background 306, so that the delimited visual head region can become the object of following processing steps” such that this delimited visual head region is an extracted frontal image from the input image based on the initial segmentation of the input image of the subject face);
separate a primary image of a primary component and a secondary image of a secondary component based on segmentation of the frontal image (here note that this limitation implicitly includes segmentation of the frontal image as well, into at least two images, based on what may be considered arbitrarily numbered components and where primary and secondary are also arbitrarily labeled such that functionally the frontal image above must be segmented and then separating a primary image component and secondary image component may include further segmentation as separation or separation of processing of such images of some primary component of the image and some secondary component of an image; see Wen, paragraphs 0030-0035 teaching “face alignment engine 220 executes face alignment 308 to locate feature landmarks along the contour of different portrayed facial parts: eyes, brows, nose, lips, cheeks, etc” where such “alignment 308 is an important underpinning for the cartooning engine 104, since the original image 106 is being separated into different facial parts according to the face alignment results 310” and “[o]nce the face alignment 308 is complete, the face can be separated into different parts using the aligned feature points” such that here based on the segmentation of the frontal image the face is separated into different image components such as those seen in figure 5 for example);
extract one or more feature images corresponding to one or more features indicating distinct characteristics of the user based on the separated primary image (see Wen, paragraphs 0031-0039 and figures 3-5 where feature images corresponding to distinct characteristics of the user are extracted based on the separated primary image such that “features extractor 226 decomposes the extracted face into multiple parts with corresponding alpha matte masks: that is, brows, eyes, facial skin region, facial shadow region, lips, and the inner mouth, when visible” and for example there is “skin color extraction” of the face as a primary component as well as shadow processing of the face as a primary component or for example the features relating to a primary eye component can be extracted and the features images extracted can be seen for example as in figure 5 where the different feature images are extracted and analyzed);
generate a primary graphical image of the primary image and a secondary graphical image of the secondary image separately (here a “graphical image” of both the primary and second image is recited which is interpreted to mean some image which is graphical in nature such that it depicts graphics of some kind where graphics are collections of pixels on a screen and could include additional virtual graphical elements or simply represent objects or subjects graphically meaning that they are displayed as graphics somehow; see Wen, paragraphs 0033-0046 teaching to generate primary and second graphical images in the form of the images of each cartoonized feature which are then merged such that for example “skin cartooner 228 aims to produce a base-head 502 of the cartoon face” and “involves extracting skin color from the facial skin region and shifting this extracted skin color to a cartoon style” and “extracted color is then shifted by adjusting its brightness and chroma attributes into a cartoon style” and then in a second phase of producing the base-head there is “producing a suitable forehead and ear shape” such that here this primary graphical image of the primary image is generated separately from a secondary graphical image which comprises the other features such as “shadow region” processing and “brows, eyes, lips, and inner-mouth region” such that these are all then recombined from their separate images into one as in paragraphs 0044-0046 teaching these images as “the processed facial parts” which the compositor combines); and
generate an avatar with pronounced features based on merging of the primary graphical image with the secondary graphical image (note that an “avatar with pronounced features” is extremely broad as a pronounced feature could be a feature which is simply conspicuous or very noticeable in some manner and in the case of a computer generated avatar which is more simple than a human face, then any feature which is produced by the computer which is meant to distinguish the feature from other feature would be considered a pronounced feature—thus a feature may be pronounced if it is markedly distinctive from other features and this may include for example exaggerating or otherwise making some feature caricatured or converting some feature or assigning some feature to a range of visual options thus making any such visual option some pronounced feature; see Wen, paragraphs 0033-0046 where as above the primary graphical image is generated such as the image of the base head with secondary graphical images relating to other features and the “compositor 208 combines the processed facial parts, e.g., with a matte-compositing technique, in order to obtain the face-tooning result 504” which is merging these two images together into result 504 of figure 5 and ultimately a finished cartoon 110 as in figure 3 or figure 1 which is a generated avatar with pronounced features based on such merging and for example note that when generating the graphical images for merging the features may be modified to pronounce or enhance such features as for example “the eyes processor 240 may enlarge the eye regions and their masks to some extent to emphasize the eyes in cartoon face 108, for example, enlarging the eyes 1.1 times, in one implementation” meaning that such an avatar could be considered to have pronounced features with regard to the eyes and clearly such further change of features would be a matter of design choice by a skilled system designer).
Regarding claim 2, Wen teaches all that is required as applied to claim 1 above and further teaches system wherein the avatar generation engine (607) receives the input image from the memory unit (606) of the electronic device (601) (note that the claim is extremely broad and appears to recite one of the most well known functions in computing at an extremely high level, that is that some processing engine receives an input image from a memory unit of the computer running the program, Applicant is advised to further describe features of such reception from storage which could be more novel or non-obvious; see Wen, paragraph 0013 and figure 1 teaching “computing device 102, such as a computer or other device that includes processor, memory, and data storage, etc., hosts an exemplary cartooning engine 104” where a “user inputs an original image 106 that includes a portrayal of a face, for example, the user's own face” and  “cartooning engine 104 performs face detection and alignment on the original image 106, and extracts the visual face from the remainder of the image 106” such that the only memory mentioned is that of the computer device which the user uses to input the original image into the cartooning engine meaning that the avatar generation engine receives the input image selected by the user from the memory unit of the computer as there are no other components to perform such basic functions).
Regarding claim 3, Wen teaches all that is required as applied to claim 1 above and further teaches wherein the primary image corresponds to face region of the user and the secondary image corresponds to hair region of the user (see Wen, paragraphs 0030-0043 teaching the primary image corresponds to the face region of the user for example extracting facial skin regions as in figure 5 and where a secondary image corresponds to hair region of the user such as the “brow” hair region of the user seen which could be the secondary image which is combined).
Regarding claim 4, Wen teaches all that is required as applied to claim 1 above and further teaches wherein the segmentation of the frontal image includes extraction of a face mask with hair region and a face mask without hair region (see Wen, paragraphs 0026-0043 and figure 5 where as above the frontal image is segmented which is the basis for the separation of primary images of primary components including a facial skin region primary component which is a face mask without hair region which is extracted and a face mask with hair region in the alpha matte mask of the brow hair which is such a face with hair region).
Regarding claim 7, Wen teaches all that is required as applied to claim 1 above and further teaches, wherein the avatar generation engine (607) is further configured to graphically pronounce the extracted one or more feature images (see claim 1 above for discussion of the term “pronounced” and see Wen, paragraph 0042 for example teaching a finished cartoon 110 as in figure 3 or figure 1 which is a generated avatar with pronounced extracted features based on such merging and for example note that when generating the graphical images for merging the features may be modified to pronounce or enhance such features as for example “the eyes processor 240 may enlarge the eye regions and their masks to some extent to emphasize the eyes in cartoon face 108, for example, enlarging the eyes 1.1 times, in one implementation” meaning that such feature images are graphically pronounced).
Regarding claim 8, Wen teaches all that is required as applied to claim 1 above and further teaches wherein the avatar generation engine (607) is further configured to generate a primary canvas comprising a predicted tone of the primary component (see Wen, paragraphs 0037-0039 teaching the primary component above as the facial skin and head where this “involves extracting skin color from the facial skin region and shifting this extracted skin color to a cartoon style” and “skin cartooner 228 clusters pixels of the skin region into five groups according to their lightness” and “extracted color is then shifted by adjusting its brightness and chroma attributes into a cartoon style” resulting in a “face-skin region” primary canvas with a predicted tone corresponding to the shifted extracted color/tone which predicts the closest cartoon skin tone and note that this is a canvas as each graphical image component is an “alpha matte mask” which function as canvases which may be merged as explained above).
Regarding claim 9, Wen teaches all that is required as applied to claim 8 above and further teaches wherein the avatar generation engine (607) is further configured to merge the primary canvas with see Wen, paragraphs 0034-0046 teaching such merging of the primary canvas selected with graphically pronounced features such as where “the eyes processor 240 may enlarge the eye regions and their masks to some extent to emphasize the eyes in cartoon face 108, for example, enlarging the eyes 1.1 times, in one implementation” and these are merged by the “compositor 208” with the primary canvas of the facial skin and head above and “compositor 208 generates the basic cartoon face result 504”).
Regarding claim 10, Wen teaches all that is required as applied to claim 1 above and further teaches wherein the avatar generation engine (607) further configured to enhance the primary graphical image based on addition of one or more aesthetic elements to the primary graphical image (see Wen, paragraphs 0044-0048 teaching to “automatically generate or select other parts of the completed cartoon 110, such as neck, hair, accessory artifacts, clothes items, and background” and “may automatically add some accessories by replacing parts of the original image 106 with an accessory or accessory template 252 sized to fit the replaced part” such that these elements are aesthetic elements which are added to the primary graphical image combined with the secondary graphical image above to make the enhanced cartoonized avatar as in figure 3 for example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen as modified by Milman et al2 (“Milman”).
Regarding claim 11, the instant claim is recited as a method which is performed in connection with an electronic device and where the steps of the method correspond to the steps performed in the system claims such as in claim 1.  Thus when performing the steps of the method, the system performs the steps of the method of the coinciding steps.  The only remaining difference between claim 1 and 11 is the addition of the functionally unconnected step of “rendering, by an input device of an electronic device, a touch-enabled keyboard interface on a display unit of the electronic device.”  Thus in the interest of compact prosecution and brevity, the Examiner will not address the limitations already addressed with respect to claim 1 above and thus Wen as applied in the rejection of claim 1 above anticipates all of claim 1 except a step of “rendering, by an input device of an electronic device, a touch-enabled keyboard interface on a display unit of the electronic device.”  However, Wen further teaches rendering, by an input device of an electronic device, a touch-enabled keyboard interface on a display unit of the electronic device (note that the rendering is not connected to any function further recited in the claim and for example there is no rendering of the avatar; additionally note that “rendering, by an input device of an electronic device” is extremely broad and somewhat strange wording as normally an input device is not responsible for rendering or a device which renders would not be considered an input device, however this is taken to broadly mean some device accepting inputs of an electronic device and which performs rendering of an interface on a display unit of the device and thus such an input unit could be considered the graphics/display subsystem which performs rendering; thus see Wen, paragraphs 0011-0015 and figures 1 and 2 teaching the electronic device of the computer with a display system rendering an interface on a display as seen and allowing to “insert a cartoon or graphic of the user's own face into a game or an instant messaging forum” such that this would be rendering of an interface on a display by an input device of an electronic device).  Thus Wen teaches all that is required as applied to claim 11 but fails to specifically teach that the interface is in some way “a touch-enabled keyboard interface.”  Rather Wen’s system could be applied to any computing and display system, but there is no disclosure of any touch-enabled keyboard.  Note again that the “rendering” is completely unassociated with any other steps as is the touch-enabled keyboard which is not used in any subsequent step, rather all that is required of the limitation is that the device which the method is associated with in some way has a touch-enabled keyboard interface, which need not even be used for any of the avatar generation.  Thus Wen stands as a base device upon which the claimed invention can be seen as an improvement through providing a touch-enabled keyboard display to a user which would at least give the user a convenient way and intuitive way to interact with a GUI without needing an extra input accessor such as a peripheral input device.  Note also that as explained above the Specification does not even contain the word “keyboard” such that it does not appear that the invention has anything to do with a touch-enabled keyboard in any manner.  Finally note that as the Specification provides no clear support for what is meant by the “keyboard” then such a touch-enabled keyboard is considered to broadly refer to any touch surface acting as a board for keys of any kind where a key is some functional button.
In the same field of endeavor relating to electronic devices displaying images of avatars created based on a user’s image, Milman teaches that it is know to provide rendering of a touch-enabled keyboard interface on a display unit of an electronic device (see Milman, paragraph 0035 and figure 1 teaching that in “the context of the described environment 100, the client device 104 is depicted displaying a user interface that allows a user of the client device 104 to select a digital image (e.g., from storage accessible to the client device 104) or capture a new digital image” and “the selected (or newly captured) digital image serves as input to the trained machine-learning model 108, which outputs a parameterized avatar” and as in paragraphs 0057-0069 and figure 4 there are a variety of touch-enabled keyboard interfaces displayed where the pressable buttons displayed on the GUI are considered keyboard interfaces and where “[i]n each of the first, second, and third stages 406, 408, 410, the mobile device 402 is depicted displaying a user interface 412 that facilitates generation of parameterized avatars” and “selections made by the user 404 are received as some form of user input (e.g., touch, voice, stylus, etc.) in relation to the user interface 412 (and the presented instrumentalities of the different stages)” and finally it is suggested and taught that “although FIG. 4 is depicted utilizing touch input to leverage the described functionality, other types of inputs may also or alternatively be used to leverage the described functionality, including stylus input, keyboard and/or mouse input, voice commands, gaze-based input, gesture input, and so forth” meaning that there is rendering of a touch-enabled keyboard interface on a display unit of an electronic device which is also in connection with avatar generation from images) and even to use it for accomplishing avatar generation steps although this is not claimed nor need be taught currently.  Thus Milman provides the above applicable known techniques.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Wen by applying the known techniques of Milman above and the results of doing so would be predictable and result in an improved system.  The predictable result would be that the method of Wen would continue to be followed but in connection with a more modern device such as in Milman whose technique would provide a touch-enabled display and interface and allow the avatar generation system to function as in Wen but adapted to a touch display device.  This would yield an improved system as a user would be able to provide input without a peripheral input device and allowing a user to use the system while mobile such that their user convenience is also increased in that manner.  Furthermore Wen suggests that the avatar generation system could run on any computing system which could run the cartooning engine which would include a device such as in Milman thus further leading to evidence of obviousness to combine and the predictability of the results of such a combination proposed.
Regarding claims 12-13 and 16-19, it can be seen that the method steps of these claims correspond to the functions performed by the system as in corresponding claims 3-4 and 7-10, respectively.  In light of this, the remaining limitations correspond to the teachings of Wen as applied in claims 3-4 and 7-10 such that it should be clear that Wen as modified by Milman teaches these remaining claims with the techniques of Wen as applied in the dependent claims being carried out again in association with a device with a touch-enabled display as from Milman.  Thus Wen as modified teaches all of the limitations of claims 12-13 and 16-19 with Wen teaching the respective claim limitation as applied in claims  3-4 and 7-10, respectively.
Allowable Subject Matter
Claims 5, 6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fails to teach or suggest the technique whereby in light of claim 4 the segmentation of the frontal image includes extraction of a face mask with hair region and a face mask without hair region and then further the primary component is extracted from such face mask with hair region and the secondary component is extracted based on subtraction of the face mask without hair region from the face mask with hair region.  Rather, while prior art fully teaches segmentation of a user input image into various parts including regions with hair as well as extraction of hair and hairstyles on top of the head, what is deemed as the “primary component” and “secondary component” as recited in the claims are not extracted in this manner whereby the secondary component is extracted based on such subtraction.  Instead other techniques for segmenting hair and identifying hair are used such as labeling pixels in an image using template matching or using AI or deep learning networks.  While Wen as applied teaches extraction of hair regions as a secondary component as well as extraction of the primary component, the secondary component is not obtained through such subtraction or removal of the face mask with hair region from the face mask with hair region.  The Examiner is further unable to find any teaching or suggestion of such a technique utilized in such generation of avatar images or in connection with segmenting facial portions for separation and processing.
Regarding claim 6, the prior art fails to teach or suggest the technique whereby in light of claim 4 the segmentation of the frontal image includes extraction of a face mask with hair region and a face mask without hair region and where based on this then the secondary component of the first claim includes an ear region of the user based on removal of the ear region from the face mask without hairs.  Much like the prior art is missing the subtraction above to arrive at the secondary component, the prior art also fails to teach or suggest such secondary component extraction when the secondary component includes ear region of the used based on removal of the ear region from the face mask without hairs.  Rather Wen does not address any such removal an ear region from the face mask without hairs whereby such secondary component is then subject to the separation and further extraction of features and generation of a secondary graphical image of the secondary image separately which was separated based on the removal of the ear region as required by claim 6.  While other relevant prior art such as included in the section below does effectively teach removal of ear regions from an image of a head being segmented, but such segmenting is not based on removal of an ear region from the face mask without hairs which is extracted but rather regions which are identified as ears may be analyzed and the represented virtually in a variety of ways but the identification and removal of ear regions is not related to removing it from a face mask without hairs as from the parent claims.  Thus the instant claim limitation is considered allowable.
Similar reasoning applies to similar claims 14 and 15 which contain allowable subject matter for the same reasons as above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All following art contains relevant teachings related to segmentation and extraction of user facial images and features and avatar generation: Weise et al (US Patent 10452896), Chong et al (US PGPUB No. 2021/0005003); Choi et al (US PGPUB No. 2021/0027513); Menadeva et al (US PGPUB No. 2009/0220149) and Qian et al (US PGPUB NO. 2020/0034996).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613      


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB NO. 2009/0087035
        2 US PGPUB NO. 2019/0340419